As filed with the Securities and Exchange Commission on March 28, 2014 Registration No.333-191853 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 VENAXIS, INC. (Exact Name of Registrant as Specified in Its Charter) Colorado 84-1553387 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S.Employer Identification Number) 1585 South Perry Street Castle Rock, Colorado 80104 (303) 794-2000 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Jeffrey G. McGonegal Chief Financial Officer 1585 South Perry Street Castle Rock, Colorado 80104 (303) 794-2000 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent For Service) With a copy to: Mary J. Mullany, Esquire Ballard Spahr LLP 1735 Market Street, 51st Floor Philadelphia, PA 19103 (215) 864-8631 Approximate date of commencement of proposed sale to the public:From time to time after this registration statement becomes effective. If the only securities being registered on this form are being offered pursuant to dividend or interest reinvestment plans, please check the following box.¨ If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box.x If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this form is a registration statement filed pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box.¨ If this form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer¨ Accelerated Filer¨ Non-Accelerated Filer¨ Smaller Reporting Companyx This Registration Statement shall become effective upon filing with the Securities and Exchange Commission in accordance with Rule 462(d) of the Securities Act of 1933. EXPLANATORY NOTE This Post-Effective Amendment No. 1to the Registrant's Registration Statement on Form S-3 (Registration No. 333-191853) is being filed solely to include Exhibits 5.1 and23.2 to the Registration Statement. Item16. Exhibits. The following exhibits are filed as part of, or incorporated by reference into this registration statement: Number Identification of Exhibit 5.1* Opinion of Ballard Spahr LLP 23.2* Consent of Ballard Spahr LLP (Included in Exhibit5.1) 24.1** Power of Attorney * Filed herewith. ** Previously filed. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-3 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Castle Rock, State of Colorado on the28th day of March, 2014. Venaxis, Inc. By: /s/Stephen T. Lundy Stephen T. Lundy President and Chief Executive Officer (principal executive officer) By: /s/Jeffrey G. McGonegal Jeffrey G. McGonegal Chief Financial Officer (principal financial officer and principal accounting officer) Pursuant to the requirements of the Securities Act of 1933, as amended, this registration statement has been signed by the following persons in the capacities and on the dates indicated. Signatures Title Date /s/ Stephen T. Lundy President, Chief Executive Officer March 28, 2014 Stephen T. Lundy and Director (principal executive officer) /s/ Jeffrey G. McGonegal Chief Financial Officer (principal financial March 28, 2014 Jeffrey G. McGonegal officer and principal accounting officer) * Non-Executive Chair March 28, 2014 Gail S. Schoettler * Director March 28, 2014 Susan A. Evans * Director March 28, 2014 Daryl J. Faulkner * Director March 28, 2014 John H.Landon * Director March 28, 2014 David E. Welch * Director March 28, 2014 Stephen A. Williams *By: /s/ Jeffrey G. McGonegal Jeffrey G. McGonegal Attorney-in-fact
